205 F.2d 151
Thomas FONTANA, Libellant-Appellant,v.GRACE LINE, Inc, and States Marine Corporation, Respondents,and Huron Stevedoring Corporation, Pennsylvania RailroadCompany, Jersey Contracting Corporation, Roslyn ScowCorporation, Respondents-Impleaded, and Huron StevedoringCorporation, Intervenor-Appellee.
No. 254, Docket 22671.
United States Court of Appeals Second Circuit.
Argued June 2, 1953.Decided June 22, 1953.

Nathan Baker, New York City, Bernard Chazen, Hoboken, N.J., on the brief, for libellant-appellant.
Kirlin Campbell & Keating, New York City, Thomas Coyne and Vernon Sims Jones, New York City, of counsel, for intervenor-appellee.
Before SWAN, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Decree affirmed on opinion below, 106 F.Supp. 461.